Citation Nr: 1236659	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  07-04 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to a service-connected right shoulder disability. 

2.  Entitlement to service connection for coronary artery disease (CAD), to include as secondary to a service-connected right shoulder disability and/or claimed hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from February 1970 to October 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In December 2009, the Board remanded these matters to the RO via the Appeals Management Center (AMC), in Washington, DC, for additional development and readjudication.  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder ."

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further development on the matters of entitlement to service connection for hypertension and CAD is warranted.

As an initial matter, the December 2009 Board remand instructed the AMC to obtain a VA treatment records dated from service discharge (1971) to 1999 and from February 2006 to the present (December 2009 at that time).  A December 2009 request from the AMC detailed that records dated from October 1995 to December 2007 were printed and associated with the record from the VA Medical Center (VAMC) in Poplar Bluff, Missouri.  It was specifically indicated that records dated prior to October 1995 (specifically records indicating blood pressure checks dated from October 1993 to June 1995) were still needed.  The AMC appeared to put in a request to the Poplar Bluff VAMC for those records with a notation that a written response must be received and associated with the Veteran's claims folder if the records were retired, destroyed, or any further attempts to locate the records would be deemed futile.  It appears that the AMC never received any response from the Poplar Bluff VAMC.   

The Board again notes that the February 2006 VA examination report referenced electronic and hard copies of VA treatment records that spanned from October 1993 to October 1995.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the AMC should obtain and associate with the claims file all outstanding VA records.  The claims file further reflects that the Veteran has continued to receive medical treatment for his claimed hypertension and CAD from the Memphis VAMC.  However, as the claims file only includes treatment records from that facility dated up to December 2009, any additional records should be obtained. 

In the December 2009 Board remand, it was also highlighted that the February 2006 VA examination report did not address whether service connection is warranted for the Veteran's CAD on a direct-incurrence basis or as secondary to hypertension.  The Veteran had asserted that CAD was aggravated by hypertension.  Therefore, it was noted that a medical examination was necessary to determine whether the claimed CAD was caused or aggravated by the Veteran's service or claimed hypertension.  The Board instructed the AMC to obtain a VA examination for the purpose of determining (among other things) whether it was at least as likely as not that the Veteran's CAD had its onset in service or was otherwise etiologically related thereto.  The March 2011 VA heart and hypertension examination reports failed to clearly address this question.  Rather, in providing a negative opinion, the examiner seems to have only addressed the secondary service connection theory, i.e., whether the Veteran's CAD was caused or aggravated by his hypertension. 

The Court has held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. 268 (1998).  The Court has indicated, moreover, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Further, VA has a duty to ensure that any examination or VA opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Given the inadequate nature of the VA physician's opinion in the February 2006 VA hypertension examination report and the VA examiner's medical opinion in the March 2011 VA heart and hypertension examination reports as to the matter of entitlement to service connection for CAD, the AMC should arrange for yet another VA medical opinion to clarify the nature and etiology of the Veteran's claimed CAD on appeal, more specifically to determine whether the Veteran's current CAD is etiologically related to service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records pertaining to the Veteran's claimed hypertension and CAD from the Poplar Bluff VAMC for the period from October 1993 to October 1995 and from the Memphis VAMC for the period from December 2009 to the present. An inquiry should also be made for any records dated prior to October 1993. 

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(c)(2),(e).

2.  Obtain a VA medical opinion from an appropriate examiner to address the etiology of the Veteran's claimed CAD.  Prior to the opinion being drafted, the claims folder and a copy of this remand must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner is requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that the currently diagnosed CAD had its onset during the Veteran's active service or is otherwise etiologically related thereto.  In doing so, the examiner must discuss and reconcile the findings located in the Veteran's service treatment records, the Veteran's assertions of in-service treatment for hypertension, and the medical opinions stated in the February 2006 and March 2011 VA examination reports of record.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Thereafter, the AMC must review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the steps taken to obtain missing VA treatment records as well as the requested medical opinion to ensure that each is responsive to and in compliance with the directives of this REMAND and if not, implement corrective procedures.  

4.  After completion of the above and any additional development deemed necessary, the AMC must readjudicate the Veteran's claims on the basis of all the evidence on file and all governing legal authority.  If any benefit sought on appeal is not granted, the Veteran and his representative must be provided with a SSOC, which should include a summary of all of the evidence added to the record since the June 2011 SSOC.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

